| iLEMMON, Justice,
concurring.
Respondent was charged, among other things, with fading “to petition for and obtain permission to collect a fee prior to charging and collecting your fee.” The other charges were subsequently waived.
In my view, respondent’s violation of La. Rev. Stat. 23:1141 A does not, by itself, constitute a disciplinary violation. That statutory violation contains its own civil penalty— forfeiture of the entire claim for attorney’s fees — which in itself is a harsh penalty. In the absence of deceit of the client or misrepresentation to the court or some other misconduct, a mere violation of that civil statute does not warrant a disciplinary sanction.